'. Case 1:19-mj-OOO70-RI\/|I\/| Document 1-2 Filed 03/25/19 Page 1 of 6

_ IN THE UNITED S'I`ATES DIS'I_`R.ICT COURT FOR THE " ' ' "

aprerqu DISTRICT oF wacer _ ~ - .

 

mexaadna Division _ 113 l M 2 2 2019
,_ __, 1 l
UNrrED sTATEs oF rarerch )
) Case No. 1:19-{!1]-0070
vi ) Assigned To: Magistrate Judge Robin M. N|eriweather
_ Date Assigned: 03125/2019
JOSEPH RE ROBINSON g Description: Ru|e 5 Arrest Warrant
)
Defendant )
AFFn)AvrT IN sUPP0RT oF A

CRIMINAL COMPLAINT AND ARREST WARRAN'I`

I, Russell J. Tonks, being first duly sworn, hereby depose and state as follows:

1. l arn a Special Agent with the United States Secret Service (“USSS”), and have
been since April 2016. Since working for the USSS, 1 have completed the Criminal Investigator
Training.Program located at the Federa] Law Enforcement Training Center in Glynco, Georgia
and' the Special Agent Ti`raining Cour`se at the USSS Rowley Tra.ining Center in Beltsville,
Marylaud. During the latter training, I received several weeks of instruction on counterfeit U.S:
Currency investigations including understanding the genuine U.S. Currency printing process
Prior to joining the USSS, from 2011 until' 2016, l was employed as a Police Ofiicer i`or the
Baltimore City Police Departrnent in Ballimore, Maryland.

2. lam currently assigned to USSS Washington Fieid thce’s (‘WF ”) Counterfeit
luvestigation Squad. My assignments include investigating individuals who arc involved in the
manufacture, possession, passing, and transferring of counterfeit United ;States Ciunency. Since
my employment with the USS_S, I have participated in numerous state and federal investigations
resulting in the arrest and conviction of individuals involved in counterfeiting U.S. Currency.

During these investigations, I have analyzed phone subscriber records and internet records, and

l Case 1:19-mj-OOO70-RI\/|I\/| Document 1-2 Filed 03/25/10 Page 2 of 6

participated in the search and seizure of electronic devices, including cellular phones and “smart"
phones. l -

- 3 . I submit this affidavit in support of a criminal complaint and arrest warrant charging
Joseph Andre llobinson (hereinafter “ROB]NSON“) with passing and possessing counterfeit
obligations or securities of the United States, in violation chitle 18, United States Code, Section
472.

4.- The facts in this affidavit come from my personal observations, my training and
experience, and information and evidence obtained from other agents, law enforcement officials
and witnesses All observations I did not personally make were related to me by the individuals
who made them, or come 'from my review of reoords, documents, and other physical evidence
obtained during the course of this investigation This affidavit is intended to show merely that
there is suHicient probable cause for the requested warrant and does not set forth all of my
knowledge about this matter.

. PROBABLE CAUSE

5. - 'l`his investigation came to the attention of the USSS in September 2018 because
various local police departments in Washington, l).C., Maryland and Virginia notified the WFO
of counterfeit passes and incidents involving the same serial number printed on the counterfeit
Federal Reserve Note's (hereinafcer “FRNS”). Between September l 1 and 17, 2018, the USSS was
alerted .to ll separate incidents reported to local police departments involving the serial number
“MB22783601E” (hereinaiter “SN-l") being printed on counterfeit FRNs passed at local small
businesses During this time, the USSS began compiling and tracking incidents that involved SN-
1. Photos, videos, and suspect descriptions forwarded from the stores and!or local police

departments ii‘orn these incidents repeatedly showed one particular black male, with an average

Case 1:19-mj-OOO70-RI\/|I\/| Document 1-2 Filed 03/25/19 Page 3 of 6

build, short hair, and facial hair. 'l'he individual involved in six of the eleven incidents involving
SN-l was subsequently identified by the USSS as Markee Alexander Brown (“Brown”).' The
individual involved in one of tire eleven incidents involving SN'-l was subsequently identified by
the Usss as RoBrNsoN.

6. An NCICINLETS search revealed that ROBlNSON has previously been arrested
for passing counterfeit U.S. Currency on multiple occasions `F_or example, in July of 2017, Brown
was arrested with ROBINSON for passing counterfeit U.S. currency in La Plata., Maryland.1 Both
Brown and ROBINSON received a disposition of guilty in this case and served probation as a
result _ _

7. ' On Oc_tober 16, 2018, $500 in counterfeit FRNs were passed a_t a Lululemon store
in Alexand.ria, Virg'inia, within the Eastern District of Virginia. 'I'he USSS Was later notified of
this incident and.identiiied the suspect as Brown after revieng surveillance footage of the
transaction turned over to the USSS by Lululernon. The .ERNs passed and recovered in this
incident, all bearing S/N: LF953996066 (hereinatier “SN-2”), are identical to FRNs recovered at
two other locations in Maryland where Brown was identified via video Surveillance'passing
counterfeit currency. 'l'hese other two incidents occurred on October 5, 2018 and October 8, 2018.

8. AT&T subscriber records, driver's licenses, identitication cards, and statements
and- information provided by Brown and ROBINSON to law enforcement list Brown and
ROB[NSON’s addresses in the same block of I~Iartford Street SE, Washington, D.C., directly

across the street from each other.

9. A'_I`&T call detail records obtained by the USSS for both Brown’s phone

number and ROBINSON’s phone number in January 2019 revealed that Brown and

Case 1:19-mj-OOO70-RI\/|I\/| Document 1-2 Filed 03/25/19 Page 4 of 6

ROBINSON have continued to keep in constant contact via cell phone communication
since at least A_ug`ust 2018. `

10. on september 17, 2013, aonleoN was identified by the Usss_, via surveillance
footage, passing one counterfeit $100 FRN at an ice cream store in Bethesda, Mar'yland. The serial
number on that counterfeit FRN was SN-l , which Brown also passed at several locations
throughout Septernber 2018.

11. Prior to that1 _on August- 31,, 2018, ROBINSON was arrested by the Bowie Police
Department (“BPD") in Bowie, Maryiand after passing counterfeit FRNs. On that date, USSS
agents responded to assist the BPD with their investigation.- While there, USSS agents were able
to conduct a preliminary examination of the recovered suspected counterfeit _l-"RNs. The recover
FRNs were missing several security features present in genuine U.S. currency, therefore,
conErrning they were counterfeit While on scene, the USSS agent conducted an in-person
interview with ROBINSON and viewed booking and driver’s` license photos. 1

12. On or about October 10, 201 S, Alexandria Police Department` (“APD”) notified the
WFO of two counterfeit passes at two locations in Alexandria, Virginia Specitically, on October
10, 2018, ROB]NSON entered a Salon 46 store, located in Alexandria, Virginia, within the Eastern
District of Virginia, and purchased merchandise with one counterfeit $ 100 FRN. During this
transacticn, l{OBINSON was tendered genuine U.S. Cunency as change. You_r affiant’s review
of surveillance footage of this transaction at Salon 46 identified ROB]NSON. as the perpetrator.
The FRN passed by ROBINSON to Salon 46 was SN-2, which is the same FRN Brown passed in
Alexandria, Virginia on October 16, 2018, and in Maryland on October 5 and 8, 2018.

l 3. Shortly thereafter, on or about October 10, 201 8, ROBINSON entered a Lululeinon,

located in Alexandria, Virginia, within the Eastern DistrictofVirginia, and`purchased merchandise

Case 1:19-mj-OOO70-RI\/|.I\/| Document 1-2 Filed 03/25/19 Page 5 of 6

witlr`one counterfeit 3100 FRN. During this transaction, R.OBINSON was tendered genuine U.S.
' Cur'rency as change. Your aftiant’s review of surveillance footage of this transaction at Lululernon
identified nonmsoN ee- uie perpeeecer. The FRN peesed'by nosmsoN_ re Lururemen wee
SN-2, which is the same FRN Brown passed in A.lexandria, Virginia on October 16, 2018, and in

Mar'yland on October 5 and 8, 2018.

14. ROBINSON’s October 10, .2018, counterfeit pass at Salon 46 occurred at
approximately 3':41 p.m. and his pass at Lululenron occurred at approximately 4:11 p.m.

AT&T call detail records show tbat, between approximately3:00 pm and 5:00 pm, on the
same day, IiOBllQSON’s phone engaged in several communications utilizing a cell tower
directly in range of Salon 46 and l_,ululemon. '

15. The USSS ha_s also obtained a large amount of counterfeit FRNs bearing the same
identitiers as those linked to ROBINSON from local businesses, banks, and cash carrier
companies These include SN-l and SN-2, and several others In most circumstances, when a
business is handed counterfeit FRNs during a transaction, the business’s employees may not
recognize the notes as being counterfeit and, therefore, forward the counterfeit notes on to their
bank either directly or via a cash carrier. In these instances, the bank and cash carrier may flag
specific notes as being cormterfeit and forward them to the USS‘.i for investigation When this
occurs, the business's account may incur a loss equal to the value of the counterfeit removed from

their deposit

16. On January '17, 2018, USSS agents executed federal search warrants at
Brown’s and ROBINSON's residences Upon entry into ROBINSON’s residence, agents
found Brown sleeping on a couch within ROB[NSON's residence. Some of the items

- recovered during the search of ROBINSON’s residence included a set of car keys that

5

Case 1:19-mj-OOO70-RI\/|I\/| D_ocument'l-Z Filed 03/25/19 Page 6 of 6

operate a 2004 Chevrolet Cava_lier. Brown identified the keys to agents as belonging to
him Brown signed a “consent to search” form and authorized agents to search his vehicle.
Drrring a search of this vehicle, agents photographed two Lululernon bags containing
Lululemon clothing in the vehicle.

17. 'Between 2017 and.2018, there are at least six different serial numbers directly
associated with ROBINSON’s unlawful counterfeit passes. The dollar amount of these FR`Ns that
banks and cash carriers have forwarded re the Usss where morrison tree been identified via
video surveillance footage is over $1,500. These notes have been passed to businesses in
washington D.C, virginia and Mrrryrana.

CONCLUSION

18. Based on the information provided in this affida\dt, I Submit that probable cause

exists to believe that ROBINSON_ did knowingly pass and possess counterfeit obligations or

securities of the United States on or about October 10, 2018, among other crimes.

Respectfully submitted,

Rueeeu J. ‘1'651:5
' Special Agent
United States Secret Service

Subscribed and swo to before me on January 22, 2018.

. !s!
Theresa Carrotl Buchanan

United States megreu\ate Judge
The Honorable Theresa C. Buchanan

United States Magistrate Judge
Easter'n District ofVirginia

 

